Quillian, Chief Judge.
This appeal was taken from the Fulton Superior Court’s dismissal of appellant’s petition for certiorari attempting to review a judgment by the Atlanta Municipal Court. Held:
Code Ann. § 6-701.1 (a) (1) (Ga. L. 1979, pp. 619, 620) reads: “Appeals in the following types of cases shall be as provided in this section: Appeals from decisions of the superior courts reviewing decisions of... lower courts by certiorari...” Thus, the instant case falls within the parameters of the Act (see Jackson v. Stuldivant, 152 Ga. App. 94 (262 SE2d 642)) and is subject to dismissal because of appellant’s failure to comply with the Act’s requirements.

Appeal dismissed.


McMurray, P. J., and Pope, J., concur.